11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT


City of Merkel,                             * From the 104th District Court
                                              of Taylor County
                                              Trial Court No. 26098-B.

Vs. No. 11-16-00323-CV                      * October 18, 2018

Alan Copeland and Ruth Culley,              * Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.;
                                              Gray, C.J., sitting by assignment;
                                              and Wright, S.C.J., sitting by
                                              assignment)
                                              (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that there is
error in the orders below. Therefore, in accordance with this court’s opinion, we
reverse the orders of the trial court, and we render judgment dismissing Alan
Copeland’s and Ruth Culley’s suit against the City of Merkel. The costs incurred
by reason of this appeal are taxed against Alan Copeland and Ruth Culley.